I agree to the conclusion reached, assuming the validity of the general drainage *Page 433 
Act, title VII, Chapter III, Art. I, C. G. L. 1927, particularly Sec. 1453 C. G. L. 1927, which I doubt. I do not regard State, ex rel., Gillespie v. Carlton, 103 Fla. 810, 138 So.2d Rep. 612, as authority for the "first come first served" doctrine as applied to the redemption of bonds issued by any taxing unit having a so-called "inexhaustible taxing power." While the opinion and argument in the Gillespie-Carlton case,supra, is forceful and displays much ingeniousness I think the points discussed were not only not necessary to the decision, but had no relation to it. The experience of the past years was not necessary to prove that "inexhaustible taxing power" is not synonymous with "inexhaustible revenue collecting capacity," the only power with which the bond holder is concerned, assuming the validity of his bonds, and which constitutes the only security for their payment.